PER CURIAM.
Michael Andrew Johnson appeals from the district court’s order denying his motion for judgment as a matter of law in the jury’s finding that his employer did not discharge Johnson in retaliation for protected activity (No. 03-2165). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Johnson v. Verisign, Inc., No. CA-01-765A, 2002 WL 1887527 (E.D.Va. Aug. 15, 2002). We further dismiss Johnson’s “protective cross-appeal” (No. 03-2340) for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
No. 03-2165 AFFIRMED
No. 03-2340 DISMISSED